Citation Nr: 0703882	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a wound and infection of the right leg.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran is also shown to have testified before the 
undersigned Veterans Law Judge at the RO in September 2006.


FINDINGS OF FACT

1.  Service connection for residuals of a wound and infection 
of the right leg was last finally denied in an October 2001 
rating decision.  In so doing, the RO essentially determined 
that the claimed disorder was not currently manifested; 
notice to the veteran was provided in October 2001; a timely 
appeal was not thereafter initiated.  

2.  The evidence added to the record since the October 2001 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2001 RO decision denying entitlement to 
service connection for residuals of a wound and infection of 
the right leg is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a wound and infection of the right leg.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  Second, VA has a duty to notify the veteran 
of the information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A notice letter dated in July 
2003 and a statement of the case (SOC) dated in August 2004 
satisfied the above cited criteria.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was provided 
notice of this decision by means of a March 2006 letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by August 2004 SOC), and 
has also been essentially provided, as part of the same, 
notice of the appropriate legal definition of new and 
material evidence.  The record also shows that the appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Kent, slip op. at 10 (emphasis added). 
 In this case, the RO looked at the bases for the denial in a 
prior decision and then provided the veteran a specifically 
tailored notice.  See August 2004 SOC.  Accordingly, further 
development is not required.

Further, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  


In addition, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appealed matter.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the August 2004 SOC fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  


Factual Background

The veteran's service medical records show that the report of 
a June 1965 enlistment examination did not include a 
diagnosis of any right-leg related disorder.  A medical 
record, dated June 8, 1966, notes that the veteran complained 
of an infected right thigh.  The reporting medical provider 
noted that the veteran had "scraped" his leg the day 
before.  A diagnosis was not provided.  He also complained of 
right leg pain in July 1967.  Muscular strain was diagnosed.  
Clinical evaluation of the veteran's lower extremities was 
reported to be normal in the course of his April 1968 
separation examination.  

The report of a February 1975 VA examination shows that the 
veteran was examined by a Dr. "R."  The veteran provided a 
history of injuring his right leg when he tripped over some 
vines in 1966.  He noted that he incurred a laceration and 
avulsion of the skin from the right pretibial area.  The 
wound, noted the veteran, became infected, and required about 
three weeks to heal.  It was noted to have healed, leaving no 
residuals.  The veteran nevertheless complained that his 
right leg felt like he had a "knot in it" most of the 
time.  Examination of the veteran revealed no residual 
disability relating to his claimed in-service right leg 
injury.  The provided diagnosis was history of infected right 
leg wound with some subjective complaints and minimal 
objective findings.  

A March 1975 rating decision shows that right leg wound and 
infection residuals were found to be non-service-connected.  
The RO found that such a disorder was not found in the course 
of the last examination.  Notice was provided in April 1975.  
The veteran did not appeal this finding.  

The veteran attempted to reopen his claim for right leg 
wounds in January 1988, July 1989, and April 1995.  See VA 
Forms 21-4138.  

Review of a February 1994 VA examination report shows that 
the veteran did not complain of any right leg-related 
symptomatology.  A right leg disorder was not diagnosed.  


The RO found in January 1996 that new and material evidence 
had not been supplied to warrant the reopening of the service 
connection claim for residuals of a right leg wound.  
Following being notified of this decision in January 1996 the 
veteran did not appeal it.  

He again sought to reopen the claim in December 1997.  See VA 
Form 21-4138.

An October 2001 RO rating decision found that new and 
material evidence had not been submitted to reopen a claim 
for residuals of a right leg wound with infection.  The 
decision essentially determined that a right leg disorder was 
not currently manifested.  The veteran, following being 
notified of the decision in October 2001, failed to perfect 
an appeal of this decision.  

The veteran again sought to reopen his claim in July 2003.  
See VA Form 21-4138.  

Service connection for residuals of a right leg wound and 
infection was denied by the RO in October 2003.  The veteran 
perfected an appeal to this decision.  

The veteran provided testimony before the undersigned in 
September 2006.  He testified that he tripped on a wire in 
June 1966, at which time he cut his right leg "open to the 
bone," causing him to bleed "profusely."  See page three 
of hearing transcript (transcript).  He added that he was 
afforded a VA examination in 1970 which was conducted by Dr. 
"R."  See page five of transcript.  The Board 
parenthetically observes that, as discussed above, the VA 
examination in question was conducted in February 1975.  The 
veteran added that while his leg had worsened, he had not 
sought treatment for his claimed right leg disorder since 
that time.  See page six of transcript.  He again reiterated 
this lack of treatment.  See page 13 of transcript.  


Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in July 2003, the new definition 
applies.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

As noted, in October 2001 the RO last finally denied service 
connection for residuals of a right leg wound with 
infection.  The veteran was notified of his appellate 
rights.  He did not appeal the decision.  As such, the 2001 
RO action is final.  38 U.S.C.A. § 7104.  The claim may not 
be reopened unless new and material evidence is received.  
Id.; 38 U.S.C.A. § 5108.  

The Board again observes that in 2001 the RO denied service 
connection for residuals of a right leg wound with infection, 
and, in so doing, essentially determined that a right leg 
disorder was not currently manifested.  As such, for 
additional evidence to be new and material, to raise a 
reasonable possibility of substantiating the claim, and to 
relate to an unestablished fact necessary to substantiate the 
claim in this scenario, it would have to tend (by itself or 
together with evidence previously of record) to show that the 
veteran has residuals of a right leg wound which are related 
to his service.


The additional evidence received since the October 2001 
rating decision consists solely of the testimony provided by 
the veteran in September 2006.  While he testified that he 
incurred an in-service right leg wound which was "open to 
the bone," the Board observes that the June 1966 service 
medical record noted that the veteran had "scraped" his 
leg.  Further, and of significant note, the veteran testified 
that he had not been afforded any treatment for his claimed 
right leg disorder since being afforded a VA examination in 
the 1970's.  As noted, the report of a VA examination dated 
in February 1975 failed to supply a diagnosis of a right leg-
related disorder.  

Here, no medical evidence has been received since October 
2001 which addresses the matter at hand, i.e., whether the 
veteran has residuals of a right leg wound with infection, 
and, if so, whether such disorder is related to his service. 
 Here, as was the case at time of the RO's October 2001 
decision, the medical evidence fails to demonstrate that the 
veteran has residuals of a right leg wound as a result of 
active military service.

Consequently, the Board finds that the additional evidence 
received since the October 2001 RO decision regarding the 
claim for service connection for residuals of a wound and 
infection of the right leg does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  As the evidence received 
since the October 2001 RO decision to deny service connection 
for residuals of a wound and infection of the right leg is 
not new and material, it follows that the claim for service 
connection for such disorder may not be reopened.

Regarding the veteran's own assertions that he has right leg 
injury residuals that are somehow related to his military 
service, such lay statements are not competent evidence 
because medical nexus is a matter requiring medical expertise 
(which he lacks).  See Espiritu, supra.  

In sum, while the evidence received since the October 2001 RO 
decision may be new, none is material, and the claim may not 
be reopened.


The Board here also finds, as it relates to the instant 
claim, that no additional development, to include a medical 
examination and/or opinion, is warranted based on the facts 
of this case.  In Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit noted that 38 C.F.R. § 
3.159(c)(4)(i) contains a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
In the case at hand, the veteran asserts that he should be 
service-connected for a right leg disorder which resulted 
from an injury incurred during his military service.  He has 
provided no competent evidence to support this allegation.  
In fact, as mentioned above, the veteran has informed VA that 
he has not even sought to be treated for right leg-related 
problems since the 1970's.  In the Board's opinion, contrary 
to the argument proffered by the veteran's representative in 
October 2004 (see VA Form 646), any examination finding that 
would seek to prove that the veteran in fact had a right leg 
disorder related to his isolated June 1966 right leg 
treatment would be based on speculation.  The Board may not 
base its decision on speculation.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of a wound and infection of the 
right leg is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


